Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 01, 2021

The Court of Appeals hereby passes the following order:

A22D0087. DAVEY M. WRIGHT v. JOANE M. TAPE.

      On September 1, 2021, the trial court entered a Family Violence Twelve Month
Protective Order, in which it ordered Davey M. Wright to refrain from contact with
Joane M. Tape and the parties’ eight-year-old son. Appearing pro se, Wright filed a
notice of appeal, a motion for new trial, and the instant application for discretionary
appeal on October 1, 2021. We lack jurisdiction.
      Appeals from final orders in domestic relations cases require an application for
discretionary review. See Voyles v. Voyles, 301 Ga. 44, 45 (799 SE2d 160) (2017);
OCGA § 5-6-35 (a) (2). However, Wright’s motion for new trial remains pending
below. Therefore, the September 1, 2021 order he seeks to challenge is not final, and
Wright was required to comply with the interlocutory appeal procedures of OCGA
§ 5-6-34 (b) and obtain a certificate of immediate review from the trial judge in order
to appeal the order. See Hann v. State, 292 Ga. App. 719, 720 (1) (665 SE2d 731)
(2008); Drake v. Clutter, 194 Ga. App. 644, 645 (391 SE2d 473) (1990). Moreover,
OCGA § 5-6-35, the discretionary appeal statute, does not excuse a party seeking
appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 833 (471
SE2d 213) (1996).
      Wright’s failure to comply with the interlocutory appeal procedures set forth
above deprives this Court of jurisdiction over this application. Accordingly, Wright’s
application is hereby DISMISSED.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    11/01/2021
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                  , Clerk.